Title: To Thomas Jefferson from James Garner, 7 June 1807
From: Garner, James
To: Jefferson, Thomas


                        
                            Verry Dear Sir
                            
                            
                                before  7 June 1807 Rocky River 
                                Pendleton South Carolina
                        
                        takeing a Small view of the Western Country Natchez & Lower Louisiana, abt. fourteen Months Since I
                            Returnd. Home, & having a higher (if possible) Regard & Esteem for your Personal Quallifications, in that great
                            Acquisition of the western world & Numberless Measures mild and Advantageous to the American People in General, Excites
                            me to Write, to inform you that I never Expect to See you, & in order to Get as nigh you as possable have Taken the
                            freedom of Calling my Second & Last Son Th, Jefferson—that one Individual shall bear your name in Pendleton &c—That
                            your Days may be many & your Health Preservd. in its Vigor is the Prayer of your unworthy friend & Humble Servt.
                        
                            James Garner
                            
                        
                    